Citation Nr: 0840085	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to a compensable rating for service-connected 
left foot plantar wart.  



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel









INTRODUCTION

The veteran served on active duty from May 1977 to October 
1981.  He also had a period of active duty for training from 
July 1976 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.

The issue of entitlement to an increased rating for service-
connected left foot plantar wart is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having an eye 
disability attributable to his period of active service.  



CONCLUSION OF LAW

The criteria for service connection for a bilateral eye 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2004 and April 2007, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was first provided in a March 2006 letter.  As such, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was given following the appealed AOJ 
decision.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notices in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in July 
2004 and April 2007 and a Supplemental Statement of the Case 
was issued subsequent to those notices in August 2008, the 
Board finds those notices to be pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him the opportunity to undergo a physical 
examination, by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  

The Board notes that the veteran was scheduled for a VA 
examination in May 2008 and he indicated in a communication 
to VA that same month that he would not be attending the 
examination.  The veteran is advised that under applicable VA 
regulation, individuals for whom an examination has been 
scheduled are required to report for the examination.  See 38 
C.F.R. § 3.326(a) (2008).  When entitlement to a VA benefit 
cannot be established without a current VA examination, as in 
this case, and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2008).  The veteran did 
not provide good cause for his failure to attend, nor did he 
attempt to request that the examination be rescheduled.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran contends that he has a current eye disability, 
other than a refractive error, due to his active service. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records (SMRs) reflect 
treatment for eye problems.  In February 1980, the veteran 
sought treatment complaining of soreness in the right eye.  
The veteran reported symptoms of decreased and double vision 
and a history of an operation on the left eye.  The veteran 
was assessed as having conjunctivitis of the right eye.  In 
March 1980, the veteran sought ophthalmologic treatment for 
blurry vision in his central line of vision.  In an April 
1980 record, the veteran was noted to have floaters in his 
eyes for 4 to 6 months.  The impression was that the veteran 
had presumed ocular histoplasmosis syndrome.  Upon discharge 
medical examination in March 1977, there was no notation that 
the veteran had a residual eye condition related to his in-
service eye treatment.  

In a December 1986 VA examination report, the veteran did not 
exhibit any eye abnormalities.  

In April 2002, the veteran underwent an eye examination.  He 
was noted to have vitreous floaters and a possible epiretinal 
membrane in the left eye.  The treating personnel advised the 
veteran to seek follow-up treatment with an ophthalmologist.  
This report made no reference to the likely etiology of the 
floaters or possible epiretinal membrane.  

In April 2008, the Board remanded this claim for a VA 
examination to determine the presence of any eye pathology 
other than mere refractive error.  As noted above, the 
veteran failed to appear at his scheduled examination, thus, 
this issue is decided on the basis of the evidence of record.

Given the evidence as outlined above, the Board finds that 
any current bilateral eye disability is unrelated to the 
veteran's service.  The veteran's SMRs reflect in-service 
complaints of and treatment for eye problems.  He was noted 
to have conjunctivitis and floaters.  Upon service 
separation, there was no residual disability or eye condition 
noted.  Following service, the first evidence of record 
reflecting treatment for eye problems was in an April 2002 
eye examination report when he was noted to have floaters and 
a possible epiretinal membrane on the left eye-this was 
noted over 20 years following service separation.  Again, 
this treatment report was devoid of any opinion as to the 
cause of the possible eye conditions.  Therefore, absent a 
competent medical opinion linking any current eye disability 
to service, service connection must be denied.  



ORDER

Service connection for an eye disability is denied.  



REMAND

In the April 2008 remand, the Board requested that the RO 
issue a Statement of the Case, pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999), regarding his request for a 
compensable rating for his service-connected left foot 
plantar wart.  The requested action was not taken.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

As the requested action was not taken, the veteran's claim is 
again remanded for the issuance of a Statement of the Case.  


Accordingly, the case is REMANDED for the following action:

Furnish the veteran a Statement of the Case 
on his claim for a compensable rating for 
his service-connected plantar wart of the 
left foot and advise him of the appropriate 
time limits to perfect his appeal.  This 
issue should only be returned to the Board 
if an appeal is perfected.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


